Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-6, 9-13, as amended 08 OCT. 2021, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 OCT. 21 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-3, 5-8 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. US 20200340240 A1 (Pilz 2020) in view of Archer et al. US 20210062502 A1 (Archer).
As per claim 1 Pilz 2020 teaches a sealing element for sealing a flute of a fluted metal deck, comprising: 
a body (inner layer of material 132, FIG. 11), and 

wherein the body has a predefined geometry adapted to seal the flute (see "geometry", FIG. 11; this is recognized as "adapted to seal" as broadly claimed), 
wherein the body is flexible (see "compressible" [0072] ln. 9) and a cross sectional area of the body in a direction perpendicular to the flute axis is larger than a cross sectional area of the flute (see "compressed to fit inside the flute… and once inside to expand and hold itself in place" [0072] ln. 11-12) in an uninstalled state and is deformed by forces applied by the flute in an installed state to conform to the cross sectional area of the flute ("compressed to fit inside the flute" [0072]), and
wherein a rigidity of the outer layer (latex smoke seal, 136, FIG. 11) is lower than a rigidity of the body (132), 
the lower rigidity allowing the outer layer to deform to a greater extent than the body (132) to reduce formation of pockets between the sealing element and a deck of the flute (see FIG. 11; outer layer of material 136 is being reasonably broadly interpreted to "reduce formation of pockets" —as broadly claimed— between the body and deck by stretching to accommodate installation forces applied thereagainst).
In other words, the examiner's position is that Pilz 2020 inherently teaches "[the outer laying having a] lower rigidity allowing the outer layer to deform to a greater extent than the body".

Pilz 2020 fails to explicitly disclose:
the outer layer is a plastic shrink layer  
Archer teaches an outer plastic skink layer on an insert, specifically:
the outer layer is a plastic shrink layer ([0044] "Alternatively, film 246 may be installed using a stretch wrapping process. That is, a flexible plastic film is physically stretched over insert 240 rather than using heat to shrink the film.")
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz 2020 by including the plastic shrink layer as taught by Archer in order to constrain the sealing element against pieces of it falling out of the installation.

As per claim 2 Pilz 2020 in view of Archer teaches the limitation according to claim 1 and Pilz 2020 further discloses wherein a shape of the cross section of the body corresponds to a shape of the cross section of the flute (see "corresponds" FIG. 12A; this is considered exemplary).  

As per claim 3 Pilz 2020 in view of Archer teaches the limitation according to claim 1 and Pilz 2020 further discloses the body comprises mineral wool ("mineral wool." [0071], ln. 3).  

As per claim 5 Pilz 2020 in view of Archer teaches the limitation according to claim 1 and Archer further discloses the coating comprises a thin plastic film ([0044] "flexible plastic film"). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz 2020 in view of Archer substituting the thin plastic film as taught by Archer in order to allow the layer to more easily stretch over the assembly.

As per claim 6 Pilz 2020 in view of Archer teaches the limitation according to claim 1 and Archer further discloses the plastic shrink layer is stretchable (see "physically stretched" [0044]). It would have been obvious to a skilled artisan art at the time of filing to modify the assembly of Pilz 2020 in view of Archer by including the stretchable plastic quality as taught by Archer in order to more tightly engage the body and coating and thereby prevent separation between the elements.

As per claim 13 Pilz 2020 in view of Archer teaches the limitation according to claim 1, but fails to explicitly disclose:
in the installed state, the body comprises an indentation, a size of the indentation resulting from the forces pressing the body against a corrugation of the flute, the plastic shrink layer deformed to seal around the corrugation.
In a separate embodiment, Pilz 2020 teaches a flute capable of imparting an indentation to the body, wherein in the installed state, the body comprises an 

Claim 4 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Pilz 2020 in view of Archer as applied to claim 3 above and further in view of Greaves et al. US 5665447 A (Greaves).
As per claims 4 and 12, Pilz 2020 in view of Archer teaches the limitation according to claim 3 but fails to explicitly disclose:
the body comprises multiple layers of mineral wool; and 
the multiple layers are oriented parallel to the cross sectional area of the body.   
Greaves teaches multiple layers, specifically:
the body comprises multiple layers of mineral wool (see "multiple layers" FIG. 3); and 
the multiple layers are oriented parallel to the cross sectional area of the body (see "oriented parallel" FIG. 3).   
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz 2020 in view of Archer by including multiple layers, oriented . 

Claim 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Pilz 2020 in view of Archer as applied to claim 1 above and further in view of Morgan et al. US 7152385 B2 (Morgan).
As per claim 9-10 Pilz 2020 in view of Archer teaches the limitation according to claim 1 but fails to explicitly disclose:
the plastic shrink layer is provided in a form of a bag, and wherein the volume of the bag is larger than the volume of the body; and 
wherein the plastic shrink layer is not air-tight.  
Morgan teaches such a bag, specifically:
the plastic shrink layer is provided in a form of a bag, and wherein the volume of the bag is larger than the volume of the body (see "FIG. 10… plastic bag filled with air or a wad or stack of mineral wool" 13:58); and 
wherein the plastic shrink layer is not air-tight (see "one or more inlets 38… for the purpose of evacuating residual air in the bag" 13:66-14:3).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz 2020 in view of Archer by substituting the bag as taught by Morgan in order to support the body with a bag as an obvious design choice because a bag would perform the function of maintaining the body is a way which would allow a .

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Pilz 2020 in view of Archer as applied to claim 3 above and further in view of Hjelmgaard et al. US 20200165399 A1 (Hjelmgaard).
As per claim 11 Pilz 2020 in view of Archer teaches the limitation according to claim 3 but fails to explicitly disclose:
the body comprises a formaldehyde-free mineral wool.  
Hjelmgaard teaches formaldehyde-free mineral wool, specifically:
the body comprises a formaldehyde-free mineral wool (see "the binders used in the present invention are formaldehyde free." [0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Pilz 2020 in view of Archer by substituting the "formaldehyde free" mineral as taught by Hjelmgaard as an obvious design choice in order to provide an assembly with desired characteristics and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 08 OCT. 21 have been fully considered but they are not persuasive..
As per the argument (page "6"):
the Archer publication does not teach or suggest the features added by amendment to claim 1, namely that that “a rigidity of the plastic shrink layer is lower than a rigidity of the body, the lower rigidity allowing the plastic shrink layer to deform to a greater extent than the body to reduce formation of pockets between the sealing element and a deck of the flute.”
Regarding these features, at Paragraph [43] the Archer publication discloses a stretch wrapping process for applying the plastic shrink-wrap 246 on body 242. But, Paragraph [43] further discloses that shrink-wrap 245 is shrunk tightly over body 242, which constitutes a teaching away from the recitation in claim 1 that “a rigidity of the plastic shrink layer is lower than a rigidity of the body, the lower rigidity allowing the plastic shrink layer to deform to a greater extent than the body to reduce formation of pockets between the sealing element and a deck of the flute.”
the Examiner submits Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Specifically, Applicant has not shown how a device having the same materials as the invention performs differently than the invention. Where Applicant has claimed "a plastic shrink layer" and disclosed "thin plastic film which is flexible and easily  adaptable", the secondary reference of Archer et al. US 20210062502 A1 (Archer) teaches a "flexible plastic film". Insofar as the claimed invention is capable of performing 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635